     Case: 1:19-cv-00395 Document #: 68 Filed: 03/13/20 Page 1 of 1 PageID #:519

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

Sharon Robinson, et al.
                                       Plaintiff,
v.                                                      Case No.: 1:19−cv−00395
                                                        Honorable Martha M. Pacold
Chicago State University, et al.
                                       Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, March 13, 2020:


        MINUTE entry before the Honorable Sunil R. Harjani: General Order: In light of
the Chief Judge's order regarding appearances in the courthouse dated March 12, 2020,
this Court will hold all status and motion hearings by telephonic conference call. All
counsel are instructed to call into the Court's conference call in number at (888)
684−8852, and use Access Code 7354516, at the designated time for the hearing. All
counsel are instructed to place the call on mute and not state their appearances until their
case is called by the Courtroom Deputy, as the Court will be handling multiple cases on its
status and motion calls at that set time. All counsel shall remain on the line throughout the
hearing until the hearing on their case is concluded, at which time they may disconnect.
Mailed notice(lxs, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
